Note: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit

                                       2008-7094


                               THURMAN GAINES, JR.,

                                                             Claimant-Appellant,

                                           v.

                JAMES B. PEAKE, M.D., Secretary of Veterans Affairs,

                                                             Respondent-Appellee.



      Bryant S. Banes, Neel, Hooper & Banes, P.C., of Houston, Texas, argued for
claimant-appellant. With him on the brief was Sean D. Forbes.

       Allison Kidd-Miller, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, argued for respondent-
appellee. With her on the brief were Gregory G. Katsas, Assistant Attorney General,
Jeanne E. Davidson, Director, and Martin F. Hockey, Jr., Assistant Director. Of counsel
on the brief were David J. Barrans, Deputy Assistant General Counsel, and Martie S.
Adelman, Attorney, Office of the General Counsel, United States Department of
Veterans Affairs, of Washington, DC.

Appealed from: United States Court of Appeals for Veterans Claims

Chief Judge William P. Greene, Jr.
                       Note: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                      2008-7094


                               THURMAN GAINES, JR.,

                                                      Claimant-Appellant,

                                           v.

                 JAMES B. PEAKE, M.D., Secretary of Veterans Affairs,

                                                      Respondent-Appellee.




                                     Judgment


ON APPEAL from the         United States Court of Appeals for Veterans Claims

in CASE NO(S).             06-1049

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (NEWMAN, GAJARSA, and DYK, Circuit Judges).

                           AFFIRMED. See Fed. Cir. R. 36.


                                           ENTERED BY ORDER OF THE COURT



DATED    December 15, 2008                   / s / Jan Horbaly
                                           Jan Horbaly, Clerk